



COURT OF APPEAL FOR ONTARIO

CITATION: Burton v. Assaf, 2013 ONCA 658

DATE: 20131030

DOCKET: C56828

MacPherson, Gillese and Hourigan JJ.A.

BETWEEN

Bernard Burton

Applicant (Respondent)

and

William Assaf

Respondent (Appellant)

AND BETWEEN

The Savarin Limited and William Assaf, Estate
    Trustee of the Estate of Edward Assaf, Deceased, and William Assaf, a
    beneficiary of the Estate of Edward Assaf, Deceased

Plaintiffs (Appellants)

and

Mary Matthews, Bernard Burton, the Estate of
    Robert Bosada, Deceased, and James Archer-Shee

Defendants (Respondents)

William Assaf, appearing in person and as an officer of
    The Savarin Limited, and Daniel Barna as Estate Co-Trustee of the Estate of
    Edward Assaf

Bernard Burton, for the respondent Estate of Robert
    Bosada

Archie Joseph Rabinowitz, David Mathew Lobl and Rebecca
    Sabina Studin, for the respondent Bernard Burton

Trevor Spurr and R. Spurr, for the respondents Mary
    Matthews and James Archer-Shee

Heard: October 29, 2013

On appeal from the judgment of Justice Edward M. Morgan
    of the Superior Court of Justice, dated March 6, 2013.

APPEAL BOOK ENDORSEMENT

[1]

The appellants Savarin Ltd. and William Assaf in various capacities
    appeal from the judgment of Morgan J. of the Superior Court of Justice dated
    April 12, 2013, dismissing the action commenced by the appellants and declaring
    Mr. Assaf a vexatious litigant within the meaning of s. 140 of the
Courts
    of Justice Act
.

[2]

With respect to both of these matters, we explicitly agree with the
    reasons and conclusions of Morgan J.

[3]

The appeal is dismissed.  The respondents are entitled to their costs of
    the appeal fixed as follows: Bernard Burton - $14,500; the estate of Robert
    Bosada - $6,000; and Mary Matthews and James Archer-Shee - $1,800; all
    inclusive of disbursements and HST.


